 JERRY CARDULLO IRONWORKS, INC. 515Jerry Cardullo Ironworks, Inc. and Shopmen™s Local Union No. 455, International Association of Bridge, Structural, Ornamental & Reinforcing Iron Workers, AFLŒCIO. Cases 29ŒCAŒ24655, 29ŒCAŒ24907, 29ŒCAŒ25169, 29ŒCAŒ25263, and 29ŒCAŒ25322 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On May 30, 2003, Administrative Law Judge Howard Edelman issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2AMENDED REMEDY Substitute the following for the second paragraph in the remedy section of the judge™s decision: ﬁThe Respondent shall be ordered to execute the 2002Œ2005 collective-bargaining agreement requested by the Union on September 25, 2002.  The Respondent fur-ther shall be ordered to comply with the terms of the agreement retroactive to July 1, 2002, the effective date of the agreed-upon collective-bargaining agreement, de-scribed above.  To the extent that the Respondent has failed to comply with the terms of the above-described contract, it shall be ordered to make whole its employees for any loss of earnings and other benefits they may have suffered as a result of that failure.  Also, to the extent that the Respondent has failed to make payments to any bene-fit funds in the amounts required by the above-described contract, it shall be ordered to make such funds whole in accordance with the terms of that contract, including                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We hereby correct two inadvertent errors in the judge™s discussion of John Miranda™s employment history with the Respondent.  Miranda took two leaves of absence during 2001, and was refused reinstatement on his request in November 2001. 2 We shall amend the judge™s remedy, modify the recommended Or-der, and substitute a new notice to conform to the Board™s standard remedial language and the facts of the case. paying any additional amounts applicable to such delin-quent payments in accordance with Merryweather Opti-cal Co., 240 NLRB 1213, 1216 (1979).  In addition, the Respondent shall reimburse unit employees for any ex-penses ensuing from its failure, if any, to make such re-quired payments or contributions, as set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981).  All payments to unit employees shall be computed in the manner set forth in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Jerry Cardullo Ironworks, Inc., Bayshore, New York, its officers, agents, successors, and assigns, shall  1. Cease and desist from (a) Failing and refusing to provide the Union, upon re-quest in the spring of 2001 and August 2001, the names, dates of hire, classifications, and rates of pay of unit em-ployees; upon request in March 2002, the names and dates of hire of all unit employees, including those on layoff; upon request on April 11, 2002, a list of job func-tions performed by each unit employee during the past 3-year period, a list of vacation, holiday, sick leave, and overtime pay received by each employee during the past 3-year period, records showing medical coverage sup-plied by the Respondent to unit employees, including copies of individual employees™ medical cards, and a list of benefit payments made to unit employees during the last 3 years; upon request on September 4, 2002, a list of unit employees who received unilateral wage increases, and the amount of such increase during August 2002; all of which information is relevant and necessary for the performance of its duties as the collective-bargaining representative of the employees in the following bargain-ing unit: All production and maintenance employees including plant clericals employed by Respondent at its Bayshore facility engaged in the fabrication and/or manufacture of all ferrous and non-ferrous metals, iron, steel and other metal products, including plastic products, and all  3 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of delinquency, the Respondent will reimburse the employee, but the amount of such reimbursement will constitute a setoff to the amount that the Respondent otherwise owes the fund. 340 NLRB No. 69  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516 maintenance employees engaged in maintaining ma-
chinery and equipment and other maintenance work, 
excluding all office clerical employees, superinten-
dents, or employees engaged in erection, installation or 
construction work. 
(b) Failing and refusing to bargain collectively and in 
good faith with the Union, by unilaterally granting a 

wage increase without first notifying the Union and af-
fording it a meaningful opportunity to bargain with re-
spect to such change. 
(c) Failing and refusing to bargain collectively and in 
good faith with the Union, by insisting as a condition of 

agreeing to terms of a successor collective-bargaining 
agreement that the Union ag
ree to withdraw a National 
Labor Relations Board complaint, a demand for a trust 
fund audit, a pending arbitration, or other nonmandatory 
proposals. 
(d) Failing and refusing to bargain collectively and in 
good faith with the Union, by raising issues that had been 
agreed upon during the cour
se of collective bargaining. 
(e) Failing and refusing to bargain collectively and in 
good faith with the Union, by refusing to execute the 

2002Œ2005 collective-bargaining agreement, although 
the terms and conditions of employment had been agreed 
upon. 
(f) Threatening unit employees with layoff or dis-
charge because the Union ha
d received a favorable arbi-
tration award, or because they engage in activities on 
behalf of the Union. 
(g) Threatening unit employees
 that union agents could 
no longer visit the Respondent™s facility for the purpose 
of policing and enforcing its collective-bargaining 
agreement with the Union, notwithstanding a broad visi-
tation clause. 
(h) Summoning law enforcement officials to remove 
union agents visiting the Respondent™s facility for the 

purpose of policing and enforcing its collective-
bargaining agreement with the Union, notwithstanding a 
broad visitation clause. 
(i) Discharging or laying 
off employees because of 
their membership in, or activities on behalf of, the Union. 
(j) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed to them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the information requested 
as set forth above. 
(b) Notify the Union in advance of any proposed 
changes in mandatory subjects of bargaining, obtain the 
Union™s consent before implementing changes to such 
subjects contained in the par
ties™ collective-bargaining 
agreement, and bargain coll
ectively and in good faith, 
upon request by the Union. 
(c) Upon request by the Union, rescind the unilateral 
wage increase granted in August 2002. 
(d) Execute the 2002Œ2005 collective-bargaining 
agreement as requested by the Union. 
(e) Give retroactive effect to the terms and conditions 
of the collective-bargaining 
agreement and make whole 
its employees and the Union for any losses they may 
have suffered by reason of the Respondent™s refusal to 
execute the agreement, as set 
forth in the remedy section 
of the decision. 
(f) Within 14 days from the date of this Order, offer 
John Miranda full reinstatement 
to his former job, or if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any rights 
or privileges previously enjoyed. 
(g) Make John Miranda whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in the remedy 
section of this decision. 
(h) Within 14 days from the date of this Order, remove 
from its files any reference to its unlawful discharge of 

John Miranda, and within 3 days thereafter notify him in 
writing that this has been done and that the discharge will 
not be used against him in any way. 
(i) Preserve and, within 14 da
ys of a request, or within 
such additional time as the Regional Director may allow 

for good cause shown, provide for examination and 
copying at a reasonable place 
designated by the Board or 
its agents all payroll records, social security payment 
records, timecards, personnel records and reports, and all 
other records, including an electronic copy of such re-
cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Order. 
(j) Within 14 days after service by the Region, post at 
its Bayshore, New York facility copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 29, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 JERRY CARDULLO IRONWORKS, INC. 517spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since Spring 2001, the 
approximate date of the first unfair labor practice found 
herein. 
(k) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to provide the Union, 
as it requested in the spring of 2001 and August 2001, 

the names, dates of hire, classifications, and rates of pay 
of unit employees; as it requested in March 2002, the 
names and dates of hire of all unit employees, including 
those on layoff; as it requested on April 11, 2002, a list 
of job functions performed 
by each unit employee during 
the past 3-year period, a list of vacation, holiday, sick 
leave, and overtime pay r
eceived by each employee dur-
ing the past 3-year period, records showing medical cov-
erage supplied by us to unit employees, including copies 
of individual employees™ me
dical cards, and a list of 
benefit payments made to unit employees during the last 
3 years; as it requested on September 4, 2002, a list of 
unit employees who received unilateral wage increases, 
and the amount of such increase during August 2002; all 
of which information is relevant and necessary for the 
performance of its duties as
 the collective-bargaining 
representative of the employees
 in the following bargain-
ing unit: 
All production and maintenance employees including 
plant clericals employed by us at our Bayshore facility 
engaged in the fabrication and/or manufacture of all 
ferrous and non-ferrous metals, iron, steel and other 
metal products, including plastic products, and all 
maintenance employees engaged in maintaining ma-
chinery and equipment and other maintenance work, 

excluding all office clerical employees, superinten-
dents, or employees engaged in erection, installation or 
construction work. 
WE WILL NOT fail and refuse to bargain collectively 
and in good faith with the Union, by unilaterally granting 
a wage increase without first notifying the Union and 
affording it a meaningful opportunity to bargain with 
respect to such change. 
WE WILL NOT fail and refuse to bargain collectively 
and in good faith with the Union, by insisting as a condi-

tion of agreeing to terms of a successor collective-
bargaining agreement that the 
Union agree to withdraw a 
Board complaint, a demand for a trust fund audit, a pend-

ing arbitration, or other nonmandatory proposals. 
WE WILL NOT fail and refuse to bargain collectively 
and in good faith with the Union, by raising issues that 
had been agreed upon during the course of collective 
bargaining. 
WE WILL NOT fail and refuse to bargain collectively 
and in good faith with the Union, by refusing to execute 

the 2002Œ2005 collective-bargaining agreement, al-
though the terms and conditions of employment had been 
agreed upon. 
WE WILL NOT threaten you with layoff or discharge 
because the Union had receive
d a favorable arbitration 
award, or because you engage in activities on behalf of 
the Union. 
WE WILL NOT threaten you 
that union agents can no 
longer visit our facility for the purpose of policing and 
enforcing our collective-barg
aining agreement with the 
Union, notwithstanding a broad visitation clause. 
WE WILL NOT summon law enforcement officials to 
remove union agents visiting our facility for the purpose 
of policing and enforcing our collective-bargaining 
agreement with the Union, notwithstanding a broad visi-
tation clause. 
WE WILL NOT discharge or lay off employees be-
cause of their membership in, or activities on behalf of 
the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed to them by Section 7 of the Act. 
WE WILL furnish the Union with the information re-
quested as set forth above. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518 WE WILL notify the Union in advance of any pro-
posed changes in mandatory subjects of bargaining, ob-
tain the Union™s consent before implementing changes to 
such subjects contained in the parties™ collective-
bargaining agreement, and bargain collectively and in 
good faith, upon request by the Union. 
WE WILL, upon request by the Union, rescind the uni-
lateral wage increase granted in August 2002. 
WE WILL  execute th
e 2002Œ2005 collective-
bargaining agreement as requested by the Union. 
WE WILL give retroactive ef
fect to the terms and con-
ditions of the collective-bargaining agreement and make 
you and the Union whole for any losses you may have 
suffered by reason of our 
refusal to execute the agree-
ment. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer John Miranda full reinstatement to his for-
mer job, or if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any rights or privileges previously enjoyed. 
WE WILL make John Miranda whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, less any net interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unlaw-
ful discharge of John Miranda, and WE WILL, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 

in any way. 
 JERRY CARDULLO IRONWORKS, INC. 
 James P. Kearns, Esq., 
for the General Counsel. 
Alan B. Pearl, Esq. (Por
tnoy, Messinger & Pearl), 
for the Re-spondent. Belle Harper, Esq., 
for the Charging Party. 
DECISION*STATEMENT OF THE CASE 
FINDINGS OF FACT AND ANALYSIS  
AND CONCLUSIONS OF LAW 
HOWARD EDELMAN, Administra
tive Law Judge.  This 
case was tried before me on January 29, 2003, in Brooklyn, New 
York. 
On unfair labor practice charge
s filed by Shopmen™s Local 
Union No. 455, International Association of Bridge Structural, 
Ornamental & Reinforcing Iron 
Workers, AFLŒCIO (the Un-
ion), a complaint issued on January 7, 2003, alleging that the 
Respondent, Jerry Cardullo Ironw
orks Inc., violated Section 
8(a)(1), (3), and (5) of the Act. 
                                                          
 * Corrections have been made according to an errata issued on June 
18, 2003. 
Based upon the entire record herein, the briefs submitted by 
counsel for the General Counsel
 and Respondent™s counsel, and 
my observation of the demeanor of the witnesses, I make the 
following.  Based upon the overall demeanor of William Colavito, union 
president, and Jerry Cardullo, Respondent™s president and 
owner, I find Colavito to be a credible witness.  I also find Car-
dullo to be an incredible witness.  In this connection, Colavitos™ 
testimony was very detailed, and established an excellent recol-
lection of the facts, especially concerning the collective-
bargaining negotiations.  He was 
extremely responsive to ques-
tions put to him on cross-examination.  Moreover, his testi-
mony on cross-examination was consistent with his direct tes-
timony.  In contrast, Cardullos™ testimony was not as detailed 
as Colavitos™ testimony.  At times he impressed me as being 
evasive, especially during cross-examination.  Moreover, as set 
forth in detail below, his testim
ony was inconsistent with his 
own records.  At other times hi
s testimony was not believable 
on its face.  Accordingly, when Cardullos™ testimony is incon-
sistent with that of Colavito, I 
credit Colavito.  Colavito and 
Cardullo were the only witnesses in this case. 
Respondent is a domestic corpor
ation with its principle of-fice and place of business in Bayshore, and Long Island, New 
York, where it is engaged in th
e business of iron fabrication.  
Respondent annually purchases 
and receives at its Bayshore 

facility goods valued in excess of $50,000 directly from points 
located in states other than the State of New York.  It is admit-
ted that Respondent is engage
d in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
Respondent and the Union have had a series of collective-
bargaining agreements for about 25 years, covering a bargain-
ing unit of:  All production and maintenanc
e employees including plant 
clericals employed by Respondent at its Bay Shore facility 

engaged in the fabrication and/or manufacture of all ferrous 
and non-ferrous metals, iron, steel and other metal products, 
including plastic products, an
d all maintenance employees 
engaged in maintaining machin
ery and equipment and other 
maintenance work, excluding all office clerical employees, 
superintendents, or employees 
engaged in erection, installa-
tion or construction work. 
 At all material times herein the Union has been the exclusive 
collective-bargaining representative of the unit described 
above. It is also admitted that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.  The Union has 
had a series of collective-barg
aining agreements with Respon-dent for over 25 years.  William Colavito, president of the Un-
ion, and Jerry Cardullo, Respon
dent™s owner, negotiated these 
collective-bargaining agreements.  The last agreement expired 

on June 30, 2002. 
The parties had a broad visitation-rights clause in their 
agreements and a practice where Colavito, who serviced the 
shop, could visit the employees in the working areas of the 
shop as long as he didn™t interfere with production.  During the 
spring of 2001, Colavito made an unannounced visit to Re-spondent™s shop.  At this tim
e he observed about 20 unit em-
 JERRY CARDULLO IRONWORKS, INC. 519ployees working in unit positions.  The parties™ collective-
bargaining agreement requires Respondent to hire through its 
hiring hall. The Union™s hiring ha
ll records indicated only eight 
unit employees. Respondent also 
had an obligation under the 
agreement™s fund provision to s
imilarly provide the fund with 
the same list of employees.  Colavito went into the office and 
confronted Cardullo about these additional employees and 
asked him for a full list of names.  Notwithstanding this re-
quest, Cardullo then wrote a list of 16 employees stating only 
their first name.  He never supplied the Union with a full list 
including first and last names. 
It is well settled that an employer has a duty to furnish the 
representative of employees covered under a collective-
bargaining agreement with inform
ation relevant and necessary 
to enforce and administer its collective-bargaining agreement.  
NLRB v. Acme Industrial Co.,
 385 U.S. 432 (l967).  A list of an 
employer™s employees, dates of
 employment, duties, wage 
rates, etc., covered by a collective-bargaining agreement is 
presumptively relevant.  
American Logistics, Inc.,
 328 NLRB 
443 (1999).  I find the Respondent™s response to the Union™s 
request nonresponsive.  And although Colavito made other 
requests for such information, it was never supplied.  I find 
such conduct in violation of Sect
ion 8(a)(1) and (5) of the Act. 
In August 2001, Colavito agai
n learned that Respondent 
hired an undisclosed number of unit employees.  Colavito 
promptly called Cardullo and 
told him he knew that he had 
hired new employees and requeste
d the names, classifications, 
dates of hire, rates of pay, etc.  Notwithstanding such request, 
Cardullo never furnished the requ
ested information.  I find such refusal to be in violation of Section 8(a)(1) and (5) of the Act. 
In March 2002, employee John Miranda told Colavito that he 
had been laid off.  Colavito called Cardullo and asked why 

Miranda wasn™t working.  Cardu
llo told him work was slow.  
Colavito asked him to supply him with a list of the names and 
dates of all employees, includi
ng those employees on layoff.  
This information was not provided.  I find such refusal to be in 
violation of Section 8(a)(1) and (5) of the Act. 
The Union subsequently filed for arbitration over Respon-
dent™s repeated failure to call the union hiring hall for new 
hires.  Thereafter, the Union received a favorable arbitrators 
decision.  As a result of this decision, the Union sent Respon-
dent a letter dated April 11 reque
sting that Respondent supply it 
with the following information: 
 1. A list of job functions performed by each unit em-
ployee during the past 3 year period. 
2. A list of vacation, holiday sick leave and overtime 
pay received by each unit employee during the past 3 year 
period. 3. Records showing medical coverage supplied by Re-
spondent to the unit employees, including copies of indi-
vidual employees™ medical cards and a list of benefit pay-
ments made to the unit employees during the past three 
year period. 
 This letter was sent certified and received by Respondent.  
Notwithstanding such request, Respondent never furnished the 
Union with the requested information.  I find such conduct in 
violation of Section 8(a)(1) and (5) of the Act.  
Acme Indus-trial, supra. Collective-bargaining negotiations began in June 2002.  The 
parties had a total of nine ba
rgaining sessions.  On September 
4, 2002, during one of these bargaining sessions, Colavito 
found out that Cardullo had given some unit employees raises 
in pay without notifying or discussing it with the Union.  Co-
lavito asked Cardullo for the names of the employees who re-
ceived such raises and the amount
s of such raise.  Cardullo refused to supply such information.  I find such conduct in 
violation of Section 8(a)(1) and (5) of the Act.  Moreover, uni-
lateral changes during the course of collective bargaining con-
cerning matters that are mandatory
 subjects of bargaining are 
regarded as per se refusals to 
bargain.  Accordingly, I find the 
granting of such raises and the refusal by Respondent to supply 
the names of those employees receiving such raises and the 
amounts thereof to be in violatio
n of Section 8(a)(1) and (5) of the Act. 
At the end of the September 4 bargaining session Colavito 
met with about 12 of the unit employees, on Respondent™s front 
lawn, reporting what took place during this session. 
Colavito turned and saw Cardullo behind him.  Colavito had 
no knowledge as to how long Cardullo had been there or 
whether he heard anything.  No other witnesses testified as to 
this incident.  As described above, Cardullo was on his own 
property and it was summertime.  I find insufficient evidence to 
support this complaint allegation of surveillance. 
During the September 4 negotiation, Cardullo conditioned an 
agreement of a collective-bargaining agreement on the Union™s 
withdrawal of an outstanding Bo
ard complaint, the withdrawal 
of the Union™s demand for a trust fund audit, and the with-
drawal of the John Miranda arbitr
ation.  On cross-examination 
Cardullo admitted to such bargaining demands.  Conditioning 

an agreement on nonmandatory s
ubjects is a violation of Sec-tion 8(a)(1) and (5) of the Act.  
NLRB v. Borg-Warner Corp.
, 356 U.S. 324 (1958).  Accordingly, I find that Respondent vio-

lated Section 8(a)(1) and (5) of the Act. 
The parties next met on September 11.  Although it is admit-
ted that Respondent had agreed to most of the terms of a new 
collective-bargaining agreement, except as to four items de-
scribed below, Cardullo suddenly 
disagreed as to terms he had 
always agreed to in prior agreements.  In this regard, Colavito 
credibly testified as follows: 
 Q. All right.  I think you said the next meeting was 
September 11th? 
A. I think it was around that time. 
Q. What, if anything, happened that day? 
A. Well, he had the same objections in terms of the, 
the proposal.  But then he went, took the contract.  He had 

the contract in front of him.  He went and started turning 
page by page, and he started raising one issue after an-
other, which he had never raised before. 
Q. He had the contract that expired 2002? 
A. Yes.  He raised the question of the bargaining unit.  
He raised the question of some people to be excluded from 
the bargaining unit.  Holidays, eligibility for holidays, he 
didn™t want what was in the contract.  The hiring hall, he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520 didn™t want in the contact.  Shoes, he didn™t want in the 
contract.  He went through, I th
ink, about half the contract, 
raising one issue after another. 
Q. And had he ever raised any of these issues at earlier 
sessions? 
A. No, he did not. 
Q. And just shoes, you say, what did you mean by 
that? 
A. Well, it provides for a pair of work shoes once a 
year course [sic] of a pair of work shoes, the company 
provides that. 
Q. And what did he say about the hiring hall? 
A. He wanted, didn™t want to have to call the hall for 
people. Q. And what eligibility did he want for holidays? 
A. Well, if a man was sick
 or a man on compensation, you know, it provides for if the holiday falls within a cer-
tain time, well, then the man gets his holiday.  He wanted 
that eliminated. 
Q. Do you recall discussing 
anything else or any other 
issues he raised? 
A. Holidays, he wanted to eliminate the holidays.  But 
I™m talking about the new issues.  I don™t remember, at this 
point. Q. And did you respond? 
A. Yes.  You know, I saidŠraising all new issues, 
they were not an issue before, and you look like he™s just 

looking to make, stall these negotiations. 
 I find that Respondent, by raising issues that had never been 
raised in the parties 25-year bargaining history, so late in these 

bargaining negotiations, such as the composition of the bargain-
ing unit, the elimination of the hiring hall, and the elimination 
of holidays, establishes an effort to undermine the Union and 
frustrate the bargaining process.  I find such conduct in viola-
tion of Section 8(a)(1) and (5) of the Act.  
Yearbook House,
 223 NLRB 1456, 1465 (1976). 
The Union contends that on or about September 25, the par-
ties had reached an agreement as to all terms and conditions of 
a collective-bargaining agreement.
  Respondent contends that 
there were 4 items to which agreement had not been reached.  
According to Respondent™s attorney, Respondent had condi-
tioned agreement on the inclusion 
of a drug testing policy and 
disciplinary system.  The elimin
ation of a holiday, Respondent 
contending that the holiday to 
be eliminated should be Lin-
coln™s Birthday, rather than Election Day.  Finally, that the 
effective date of the wage increase was not decided. 
With respect to the drug testing and disciplinary policies, 
Cardullo testified on direct examination that he wanted it in-
cluded in the collective-bargaining agreement. However, on 
cross-examination he admitted that he had agreed with Colavito 
to have a separate agreemen
t concerning both the drug and 
disciplinary policies.  His cont
radictory testimony on such a 

major issue seriously affects his credibility I conclude that both 
of these issues were not to be included in the parties™ collective-
bargaining agreement, but rather in a separate agreement to be 
worked out later. 
With respect to the effective date of the wage increases Co-
lavito credibly testified that during the negotiations he observed 
Cardullo computing the cost of such increases as of July 1, 
2002.  Moreover, the parties pa
st practice was to make the wage increases retroactive to the expiration of the prior agree-
ment.  Cardullo testified on direct examination that it was not 
the practice of Respondent to ha
ve retroactive wage increases 
in their collective-bargaining agreements.  However, as set 
forth above the last collective-bargaining agreement was retro-
active.  In view of the documentary evidence, and in view of 
the past practice, I find Cardullo™s testimony unbelievable, and 
not credible.  Moreover, as set forth above I find Colavito™s 

testimony entirely credible. 
Accordingly, I find that it was agreed that the wage increases 
were to be effective as of July 1, 2002. 
The only remaining issue to be decided is the holidays.  In 
view of my favorable impression as to Colavito™s credibility, 
and my very unfavorable impression as to Cardullo™s credibil-
ity, I credit Colavito™s testimony.  Colavito testified that al-
though the Union was willing to lose a day off, the Union felt 
strongly about keeping Lincoln™s Birthday as a holiday.  Co-
lavito testified that sometime during an August meeting the parties agreed that Election Da
y would be deleted as a paid 
holiday and each employee would be entitled to receive a paid 
personal day for each year of the contract. 
On September 25, the parties reached an agreement.  Co-
lavito told Cardullo that he would draw up a stipulation.  A few 
days later Colavito met with Cardullo and gave him a copy of 
the stipulation.  Cardullo read it and said that it looked all right 
and that he would give it to his lawyer to look at.  Cardullo, 
although requested, has refused to
 sign the stipulation.  The 
stipulation is set forth below.  The stipulation is simple to read 

and understand at a glance.  Th
ere could be no misunderstand-
ing as to the terms set forth therein. 
Stipulation Between Jerry Cardullo Ironworks and  
Ironworkers Local 455 It is hereby stipulated and agreed by and between Jerry Car-
dullo Iron Works Inc. (Company) and Ironworkers Local Un-
ion 455ŠIABSOŠRIW (Union) that the contract between 
the Parties which by the terms ex
pires June 30, 2002 is hereby 
extended with the following modifications: 
1) Election Day shall be deleted as a paid holiday and 
each employee shall be entitled and receive for each year 
of the contract a paid Personal Day. 
2) Wage rates of each employee and the minimum 
rates of each classification shall be increased as set forth 
below: Effective for Finishers and Mechanics 
July 1, 2002                  July 1, 2003                      July 1, 2004
             6%                                  5%                                      6% 
Effective for all other classifications 
July 1, 2002                  July 1, 2003                        July 1, 2004
             4%                                   4%                                      4% 
3) Contract Termina
tion:  June 30, 2005 
4) The Parties will agree on: 
a) Work Rules 
 JERRY CARDULLO IRONWORKS, INC. 521b) Substance Abuse Testing Program 
 Accordingly, I conclude that by refusing to sign the stipula-
tion of agreement, Respondent ha
s violated Section 8(a)(1) and 
(5) of the Act. 
John Miranda, a unit employee began working for Respon-
dent in August 2000.  He took a leave of absence during the 
winter of 2001.  When he attempted to return to work on De-
cember 9, 2002, Cardullo refused to reinstate him.  The Union 
thereafter filed for arbitration 
on his behalf.  The Union refused 
to withdraw its arbitration, a
nd ultimately received a favorable 
award requiring Cardullo to re
instate Miranda.  Cardullo was 
admittedly furious over the award. 
On December 6, 2002, shortly after the arbitration award, 
Colavito visited Respondent™s 
facility to discuss Miranda™s 
reinstatement.  Cardullo yelled at Colavito in the presence of 

the unit employees.  His anger was directed at the arbitrators 
award.  In this connection, Card
ullo threatened Colavito in the 
presence of unit employees that 
he would lay off five employ-
ees because the Union intended to enforce the arbitration 
award, and that he would let Miranda go after working 1 day.  
Cardullo then told Colavito in
 the presence of unit employees 
that he could no longer come into Respondent™s facility, not-

withstanding a contractual agreem
ent which provides that: ﬁUn-
ion agents are permitted to enter Respondent™s facility at any 
time during which employees are working for the purpose in-
vestigating complaints or worki
ng conditions.ﬂ  Cardullo then 
called the police and had Colavito
 removed from his facility.  I 
find that such conduct was in violation of Section 8(a)(1) and 
(5) of the Act.  West Lawrence Care Center,
 308 NLRB 1011, 
1015 (1992).  I also find that his threats to lay off five employ-
ees if the Union enforced the arbitrator™s award is a violation of 
Section 8(a)(1) of the Act. 
On December 9, Miranda came back to work.  Inside Re-
spondent™s facility, Cardullo told Miranda that he didn™t know 
why he was there and why he was fighting to return.  Cardullo 
admitted on cross-examination that he intended to terminate 
him after working 1 day.  When
 Miranda completed his work-day, Cardullo told him 
he was being laid off. 
At trial, Cardullo contended that he let Miranda go because 
he was the least senior employee.  On direct examination, he 
testified that there were no less 
senior employees than Miranda 
currently working for Respondent.  However, once again Re-
spondent™s records contradict his 
testimony.  The seniority list 
offered by Respondent establishes that at the time of his termi-

nation there were several employees with less seniority than 
Miranda who were not laid off.  At the day of trial, Respon-
dent™s records establish that si
x employees with less seniority 
than Miranda were working.  Once again Cardullo™s testimony 
is contradicted by his own records. 
Under the Board™s decision in 
Wright Line, 
251 NLRB 1083 
(1980), approved by the Supreme Court in 
NLRB v. Transpor-
tation Management Corp.,
 462 U.S. 393 (1983), the General 
Counsel must make a prima facie
 showing of sufficient evi-
dence to support the inference 
that protected conduct was a motivating factor in the employer™s decision to terminate, sus-
pend or otherwise discipline an em
ployee.  Once this is estab-
lished the burden then shifts to
 the employer to demonstrate 
that the same action would have 
been taken even in the absence 
of protected conduct.  The question, then, is not whether the 
employer could have taken the adverse action, but whether it 
would have done so in the absence of the discriminatee™s union 
activities.  
Standard Sheet Metal, Inc.,
 326 NLRB 411 (1998).  
Thus, Respondent must persuade by a preponderance of the 
credible evidence that it would have taken the actions described 
herein in the absence of each discriminatee™s protected activi-
ties in support of the Union.  T&J Trucking, Co.,
 316 NLRB 
771 (1995). The evidence clearly establishes a prima facie
 case that Re-
spondent discharged John Miranda in violation of Section 
8(a)(3) of the Act.  A prima facie showing of discriminatory 
conduct under Section 8(a)(3) of the Act requires the following:  
(1) that the alleged discrimina
tee be engaged in union activity; 
(2) that the employer had knowledge of these activities; (3) that 

the employer™s actions were motivated by union animus; and 
(4) that the discrimination had 
the effect of encouraging or 
discouraging union membership.  
Downtown Toyota,
 276 NLRB 999, 1014 (1985), citing NLRB v. Transportation Man-agement Corp., supra; Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S, 599 
(1982). It is clear that by Cardullo™s conduct, his December 6 threats 
to lay off unit employ
ees because of his anger at the Miranda 
arbitration award, his threats to terminate Miranda, and his 

admission during the course of this trial that he intended to 
terminate Miranda after working 
1 day establish a strong prima 
facie case.  Respondent™s defense 
that Miranda was laid off due 
to economic conditions is contradicted by his own records and 
admissions.  Accordingly, I conc
lude that Respondent™s defense 
is pretextual.  I further conclude that Miranda was terminated in 
violation of Section 8(a)(1) and (3) of the Act. 
REMEDY Having found Respondent has committed violations of Sec-
tion 8(a)(1), (3), and (5) of the Act, I shall recommend that it 

shall be ordered to cease and desi
st and to take certain affirma-
tive action designed to effectuate the policies of the Act. 
I recommend that Respondent be ordered to execute the 
2002Œ2004 collective-bargaining ag
reement requested by the 

Union on September 25, 2002.  I further recommend Respon-dent be ordered to comply with the terms of the prior agreement 
retroactive to July 1, 2002, the 
effective date of the agreed-
upon collective-bargaining agreement, described above, and 

make the bargaining unit employees and the Union whole for 
any losses they may have suffere
d as a result of Respondent™s refusal to execute this agreement in the manner set forth in 

Ogle Protection Service,
 183 NLRB 682 (1970), plus interest as 
prescribed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). I recommend that Respondent furnish the Union with the in-
formation requested by the Union in March, on April 11, and 
on September 4, 2002, all of which is necessary and relevant to 
the Union™s performance of it™s duties as the exclusive bargain-
ing representative of the unit employees. 
I also recommend that the Union, at it™s option, may request 
Respondent rescind it™s unilateral 
grant of a wage increase to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522 the unit employees granted on 
August 2002.  Such remedy is 
necessary because such unilateral action denigrates the Union 
in the eyes of the unit employees. 
I recommend that Respondent notify the Union of any pro-
posed changes in mandatory subjects of bargaining and obtain 
the Union™s consent before implementing such changes con-
tained in the parties collective-bargaining agreement and bar-
gain in good faith upon request by the Union. 
With respect to the unlawful 
discharge of John Miranda, I 
shall recommend that Miranda be offered unconditional rein-
statement to his former position of employment, or if such posi-
tion no longer exists, to a substantially equivalent position of 
employment without prejudice to his seniority, or other rights 
previously enjoyed by him.  I shall further recommend that 
Miranda must be made whole fo
r any loss of earnings or other 
benefits suffered as a result of his unlawful discharge, from the 
date of his discharge, until the date a valid offer of reinstate-
ment, as defined by the Board, is made by Respondent.  Back-
pay shall be computed in accordance with 
F. W. Woolworth 
Co., supra, with interest as prescribed by 
New Horizons for the 
Retarded,
 supra.  In addition, Respondent must be ordered to 
remove from Miranda™s personnel 
file, any reference to such 
action and notify Miranda that this has been done and that this 
personnel action will not
 be used against him in any way.  
[Recommended Order omitted from publication.] 
  